Citation Nr: 1201680	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for schizoaffective disorder.

2.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

Evidence associated with the Veteran's claims file during the pendency of the appeal reasonably raised the issue of entitlement to a total rating based on individual unemployability due to the Veteran's service-connected psychiatric disorder currently on appeal.  As such, the Board will address this issue herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issue of entitlement to an initial rating in excess of 70 percent for schizoaffective disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection is currently in effect for schizoaffective disorder, and a 70 percent rating has been assigned thereto, effective August 3, 2006.

2.  The Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected schizoaffective disorder.



CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the claim of entitlement to a total rating based on individual unemployability (TDIU) because the Board is granting the claim herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from February 1975 to February 1977.  In August 2006, the Veteran submitted a claim of entitlement to service connection for schizoaffective disorder.  This claim was granted in a January 2009 rating decision and a 50 percent rating was assigned thereto, effective August 3, 2006.  The Veteran perfected an appeal of this decision seeking a higher initial rating.  During the pendency of this appeal, the rating assigned at to the Veteran's schizoaffective disorder was increased to 70 percent, with the same effective date.  The Veteran's initial rating claim for his service-connected psychiatric disorder has been certified to the Board for appellate review.  Evidence associated with the claims file during the pendency of this appeal reasonably raised the issue of TDIU due to his service-connected psychiatric disorder.  As such, the Board has jurisdiction over this issue.  Rice, 22 Vet. App. at 453.

TDIU will be granted when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Presently, service connection is in effect for schizoaffective disorder and a 70 percent rating has been assigned thereto, which meets the schedular percentage requirements as described above.  38 C.F.R. § 4.16(a).

The evidence of record includes Global Assessment of Functioning (GAF) scores assigned by clinicians.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  Id.

The Veteran did not finish high school before his active duty service, but was able to finish high school during his term of service.  Following his active duty service, the Veteran worked for approximately 30 years as a mechanic until he was hospitalized in 2003 for psychiatric reasons.  He did not return to work following this hospitalization.  The Veteran then applied for and was granted Social Security disability benefits based, in part, on his schizoaffective disorder.  Further, the Veteran's claims file is replete with evidence demonstrating that he is on a variety of medications to treat the symptoms associated with his service service-connected schizoaffective disorder.  Throughout the pendency of this appeal and during an October 2011 Board hearing, the Veteran asserted that he would be unable to obtain and retain substantially gainful employment due to both his schizoaffective disorder symptoms and the effects of his medications.

In September 2008, the Veteran underwent a VA examination to ascertain the presence of a psychiatric disorder and, if any present, the nature and etiology thereof.  After reviewing the Veteran's relevant treatment history, the examiner obtained his subjective complaints.  The Veteran endorsed daytime anxiety and anxiety around crowds; difficulty sleeping; bothered by noise; noise-induced confusion; avoidance of crowded places; some auditory hallucinations; nervousness, including while in enclosed spaces; depression; and isolation from others.  The Veteran then reported two prior hospitalizations due to psychiatric symptoms, especially severe fluctuation in his mood.  He denied post-service stressors and significant remission of his symptoms.  A mental status examination revealed the following symptoms:  poorly groomed; halting speech that was coherent and goal-directed; alert; oriented to time, place, and person; short- and long-term memory and concentration within normal limits; flights of ideas and level of intelligence were in the average range; significantly constricted affect and, at times, flat; and no suicidal or homicidal ideations.  The diagnosis was schizoaffective disorder, with a GAF score of 50.  The examiner then opined that the Veteran was experiencing a moderate to severe level of impairment in social and occupational functioning.

In January 2010, the Veteran underwent a VA examination to ascertain the severity of his service-connected schizoaffective disorder.  The Veteran reported "severe" social anxiety and that he did not feel comfortable in any social environment, with the exception of church.  When he became anxious, he experienced tightness in his chest, nervousness, and was "shaky."  He stated that these symptoms were not immediately relieved by removing himself from the environment.  He reported a history of sleep difficulties, difficulties with concentration, and depressed mood.  After reviewing the Veteran relevant histories, a mental status examination revealed the following:  adequately dressed; poorly groomed; no eye contact; monotone speech that was coherent and goal-directed; oriented to time, place, and person; anxiety; variability in attention and concentration; decreased short-term memory; long-term memory within normal limits; adequately development insight and judgment; no evidence of any thought or perceptual disturbance; and no suicidal or homicidal ideations.  The diagnosis was schizoaffective disorder with a GAF score of 45.  The examiner then opined that the Veteran remained "extremely" isolated and experienced disturbances in mood.  The examiner noted that the Veteran was never married and had no children, and had "virtually" no social contact whatsoever.

In December 2010, the Veteran underwent another VA examination to ascertain the severity of his service-connected schizoaffective disorder.  The Veteran reported that his past symptoms included depression, sleep difficulties, delusions, racing thoughts, irritability, impulsive spending, and hallucinations.  He then asserted that his current problems were mainly anxiety and social phobia.  With respect to his social phobia, the Veteran reported that he became very nervous, his heart races, and he felt the need to leave.  He stated that he had very few friends; and that when he was invited out, he would say either he could not go or agreed to go, but later cancelled.  If he did go out with his friends, he "has to leave."  He spent most of his time at home reading, watching television, or on his computer.  At the time of this examination, the Veteran endorsed mild depression.  He reported experiencing delusional thinking the previous summer, which occurred as either thoughts that people were trying to do something to him or expansive, grandiose thinking.  At the time of this examination, he denied delusions, but endorsed intermittent, auditory hallucinations.  He also endorsed visual hallucinations, but that these had reduced in frequency and vividness over the years.  After detailing his relevant social, occupational, and treatment histories, a mental status examination was administered which showed poor eye contact; alert; oriented to person, place, and time; generally adequate insight; blunted to flat affect; mildly long response latencies; adequate attention, not distractible; speech that was spontaneous, fluent, grammatic, and free of paraphasias; and immediate, recent, and remote memories within normal limits.  The examiner noted that the Veteran was generally logical and goal-directed, despite contradicting himself a few times.  The examiner also indicated that the Veteran endorsed moderate dysphoria, crying episodes, sleep difficulties, anergia, anhedonia, hopelessness, helplessness, and decreased libido.  The Veteran denied suicidal and homicidal ideations, but had ongoing passive thoughts of death.  Beyond emotional blunting, the examiner found no other evidence of disorder in thought process, and the Veteran denied any disorder in thought content.  The Veteran also denied current delusions, hallucinations, thought broadcasting, thought insertion, ideas of reference, having special powers, and delusion thinking.  Further, there was no pressured speech, irritability, restlessness, or grandiosity.  The diagnosis was schizoaffective disorder, with a GAF of 45.  The examiner then opined:

The [Veteran] continues to present with schizoaffective disorder which is longstanding in nature.  His current presentation is consistent with with [sic] that noted at the last compensation and pension examination.  Currently, he is experiencing severe degree of impairment in social functioning and a severe degree of impairment in occupational functioning.  His overall level of disability is severe.

Additionally, medical professionals have assigned GAF scores during the pendency of this appeal.  The evidence of record demonstrates that the Veteran was assigned a GAF score of 30 upon admission into a VA hospital in August 2005.  Upon discharge, a GAF score of 55 was assigned.  In November 2005, the Veteran's GAF score was 50; and from March 2006 to October 2007, his GAF score was 45.  His GAF score increased to as high as 59 in July 2009, before decreasing to 45 in January 2010.  As such, the Board finds that the Veteran's schizoaffective disorder was primarily manifested by serious symptoms or a serious impairment in social, occupational, or school functioning, with only a brief improvement to moderate symptoms or moderate difficulty in social, occupational or school functioning.

The symptomatology associated with the Veteran's service-connected schizoaffective disorder has been described above.  Of particular significance, the December 2010 VA examiner opined that the Veteran's service-connected schizoaffective disorder resulted in a "severe" impairment in occupational functioning.  Given this opinion, and with application of the benefit of the doubt, the Board finds that the Veteran's service-connected schizoaffective disorder prevents him from obtaining or retaining substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, TDIU is warranted.


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

During the October 2011 VA examination, the Veteran asserted that his service-connected schizoaffective disorder has worsened since the December 2010 VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991)(holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  Specifically, the Veteran asserted that doctors informed him during the summer of 2011 that his foot needed to be amputated due to bone cancer.  The Veteran reported that he experienced increased anxiety as a result.  He also claimed that he broke several of his teeth due to bruxism, which he associated with his increased anxiety level.  Ultimately, he was referred to a specialist who informed him that his foot did not need to be amputated, but that he would need to have surgery every three years.  Given these events, the Board finds that the December 2010 VA examination is not an adequate representation of the Veteran's current disability picture.  Further, the Veteran's claims file did not include evidence dated after December 2010 wherein the severity of his schizoaffective disorder was assessed.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is necessary in order to obtain more recent treatment report and to afford the Veteran another VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claim that has not already been associated with the claims file.  Specifically, the RO must request the Veteran to submit or identify all VA and non-VA medical providers who have treated him for schizoaffective disorder since December 2010.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded another VA examination to determine the severity of his service-connected schizoaffective disorder.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's schizoaffective disorder.  Specifically, the examiner must ascertain whether the Veteran's schizoaffective disorder results in total occupational and social impairment, due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


